{¶ 58} I respectfully dissent.
 {¶ 59} The Ohio Supreme Court has defined a general law as one that (1) is a part of a statewide, comprehensive legislative enactment, (2) applies to all parts of the state alike and operates uniformly throughout its borders, (3) sets forth police, sanitary, or similar regulations, and (4) prescribes a rule of conduct upon citizens generally. Cantonv. State, 95 Ohio St.3d 149, 2002-Ohio-2005, *Page 513 766 N.E.2d 963, at syllabus. The majority writes that R.C. 2923.126
does not meet these requirements and is therefore not a general law. I simply cannot agree.
 {¶ 60} The majority concedes that R.C. 2923.126
meets the requirements found in (1), (3), and (4) above, but suggests that it is not a general law because it does not apply to all parts of the state alike or that it does not operate uniformly throughout the state. This conclusion ignores the clear intent of the legislature.
 {¶ 61} The statute precisely delineates those limited public locations where concealed weapons are forbidden. Those places not on the list are not subject to the statute. Shortly after the bill's enactment, an amendment was proposed to modify the language expressly expanding the list of areas where concealed weapons are forbidden to include parks and recreation areas. The legislature did not adopt this amendment. The failure to adopt an amendment containing a parks provision constitutes compelling indicia that the exclusion of parks or recreation facilities was not an oversight. It was a conscious decision evincing legislative intent to exclude park property from the exceptions to the statute. Now the majority exercises legislative power from the bench by substituting its judgment for that of our elected representatives. Such an action constitutes an unwarranted judicial intervention.
 {¶ 62} Given the legislative history, the majority's actions create a conflict between the statute's provisions, undermining both legislative intent and the actual provisions of R.C. 2923.126(A). It will enable every city, town, village, township, or county within the state to render the statute void by merely enacting a farther-reaching local ordinance. Further, in declaring that R.C. 2923.126 is not a general law, the majority opens Pandora's Box. If R.C. 2923.126
is not a general law, then dozens if not hundreds of other state statutes are also not general laws, and local governments can change them at will. Thus, the majority's action will serve only to promote uncertainty in the law.
 {¶ 63} The majority's reliance on Canton
is unwarranted. At issue in Canton were statutory zoning provisions designed to promote affordable housing throughout the state. The statute contained a loophole
that would have allowed developers to simply "opt-out" of its provisions by instituting certain restrictive covenants. This would have allowed developers to include such covenants in deeds to secure higher land values. Thus, the statute did not apply equally to all persons. The majority argues that because R.C.2923.126 contains language of a similar nature, it should be invalidated as well.
 {¶ 64} I cannot agree. Statutory zoning matters do not pertain to issues of state police power such as R.C.2923.126(A). Common sense dictates that Canton is fundamentally distinguishable from this case. The legislature has greater latitude in delineating prohibited activities on matters of police power, and have elected to exercise their authority under R.C. 2923.126(A). *Page 514 
 {¶ 65} The majority's contention is that the statute does not apply uniformly across the state because it allows a private individual to prohibit concealed firearms on his property. That conclusion is flawed. The language does not allow private property owners to "opt-out" of the provisions of the statute. It furnishes all private owners the equal ability to choose to prohibit concealed weapons on their property. Each private property owner has the choice to prohibit firearms or not. R.C. 2923.126 applies to all parts of the state and operates uniformly. It is a general law as defined by the Ohio Supreme Court.
 {¶ 66} The goal of R.C. 2923.126 is to protect law-abiding citizens who legally elect to carry a firearm. The right to bear arms, guaranteed in the Second Amendment, is one of the fundamental rights this country was built upon. Except where a statute prohibits, law-abiding citizens may exercise this right in public places. Under R.C. 2923.126, where the public area has not been expressly included in the statute, subjecting a law-abiding individual to criminal sanctions for carrying a firearm is inappropriate.
 {¶ 67} Accordingly, I would reverse the judgment of the trial court and find appellant's assignment of error well taken.